Citation Nr: 1234505	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.

2.  Entitlement to service connection for arthritis of the left shoulder.

3.  Entitlement to service connection for arthritis of the right hand.

4.  Entitlement to service connection for arthritis of the left hand.

5.  Entitlement to service connection for arthritis of the right knee.

6.  Entitlement to service connection for arthritis of the left knee.

7.  Entitlement to service connection for arthritis of the lower back.

8.  Entitlement to service connection for arthritis of the neck.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1983.  The Veteran's military occupational specialty was Chapel activities specialist.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement (NOD) with the denial of the aforementioned issues in September 2008, and timely perfected his appeal in June 2009.  The Board notes that the Roanoke, Virginia, RO has jurisdiction over the Veteran's claims. 

The Veteran was scheduled for a Travel Board hearing in August 2011, but he failed to report for this hearing due to his incarceration.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Issue not on Appeal

The Board also notes that the July 2008 rating decision granted an increased disability rating for costochondritis, increasing the Veteran's award from noncompensable to 10 percent disabling, effective from November 28, 2007.  The Veteran submitted a NOD with this assignment in June 2009, and a statement of the case was issued on July 1, 2010.  The Veteran's substantive appeal [VA Form 9] was received by VA on September 13, 2010.  In June 2011, the Veteran was informed that his substantive appeal was not timely.  The Veteran did not appeal this determination.

The issues of entitlement to service connection for arthritis for the right shoulder, the left hand, the left knee, the lower back, and the neck are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from arthritis of the left shoulder that is the result of a disease or injury incurred in active duty service, nor was it manifested within the first post-service year.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from arthritis of the right knee that is the result of a disease or injury incurred in active duty service, nor was it manifested within the first post-service year.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from arthritis of the right hand that is the result of a disease or injury incurred in active duty service, nor was it manifested within the first post-service year.






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  Arthritis of the left shoulder was not incurred in or aggravated by active military service and it may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Arthritis of the right knee was not incurred in or aggravated by active military service and it may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Arthritis of the right hand was not incurred in or aggravated by active military service and it may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  


The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claims, a letter dated in February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The February 2008 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board has also reviewed the Veteran's electronic Virtual VA file, to which no new evidence had been added.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With respect to the Veteran's claims of entitlement to service connection for the left shoulder and right knee, the record indicates that the Veteran participated in a VA examination in January 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.


The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is not needed in this case with respect to the Veteran's claim for service connection for the right hand as there is no credible lay evidence or competent medical evidence indicating that the claimed current disability may be related to service.  Specifically, as will be discussed in greater detail below, the Board finds that there is no credible evidence of a right hand injury in service, continuity of symptomatology since service, and no competent evidence otherwise relating the claimed disability to service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from arthritis of the left shoulder, right knee, and right hand as a result of his time in active duty service.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Furthermore, arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011). 

Lay testimony is also competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Analysis

Initially, the Board notes that the Veteran has been diagnosed with degenerative arthritis of the left acromioclavicular (AC) joint and of the right knee.  See VA Joints Examination Report, January 11, 2010.  He has also been diagnosed with degenerative changes of the right hand.  See VA Treatment Record, July 13, 2009.  Thus, element (1) under Shedden, current disability, has been satisfied for each claim.  See Shedden, supra.

Upon enlistment into the Army, in February 1976, clinical evaluation noted the Veteran's musculoskeletal system to be normal.  The Veteran stated that he was in good health and was taking no medication.  He specifically denied experiencing swollen or painful joints, arthritis, rheumatism, or bursitis, bone, joint or other deformity, a painful or "trick" shoulder or elbow, and recurrent back pain.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, February 3, 1976.

In December 1978, the Veteran was seen with complaints of shoulder pain.  X-rays were noted to be within normal limits.  The impression was that of a shoulder contusion.  See Service Treatment Record, December 8, 1978.  In October 1979, the Veteran was seen with complaints of shoulder pain from an injury the previous day while playing football.  He was diagnosed with posttraumatic pain secondary to a concussion injury.  See Service Treatment Record, October 3, 1979.  A periodic examination was conducted in January 1981.  At that time, the Veteran's musculoskeletal system was noted as normal.  See SF 88, Service Periodic Examination Report, January 14, 1981.  In July 1982, the Veteran complained of right knee pain after he slipped and fell.  He was diagnosed with a knee strain.  See Service Treatment Record, July 28, 1982.  


Upon separation from service in March 1983, the Veteran's musculoskeletal system was noted as normal.  The Veteran denied having any broken bones, arthritis, rheumatism, or bursitis, bone, joint or other deformity, lameness, painful or "trick" shoulder or elbow, and recurrent back pain.  See SFs 88 & 93, Service Separation Examination Reports, March 21, 1983.  As such, the Board finds that the Veteran has satisfied Shedden element (2), in-service disease or injury, with respect to his left shoulder and right knee.  See Shedden, supra.  However, there is no indication that the Veteran complained of or sought treatment for his right hand.  As such, this claim fails element (2) under Shedden.  Id.

The Board notes that the Veteran was not diagnosed with degenerative arthritis of the left shoulder AC joint, the right knee, or the right hand within one year of his service discharge.  Accordingly, he is not afforded the presumption set forth in 38 C.F.R. §§ 3.307 and 3.309 (2011). 

The Veteran appears to be contending that he has suffered from disabilities of the left shoulder AC joint, the right knee, and right hand continually since service.  The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must be medical evidence on file demonstrating a relationship between a Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a layperson's observation is competent].  Such evidence is lacking in this case. 

Critically, there is no competent medical evidence that the Veteran was diagnosed with or treated for degenerative arthritis for more than 20 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider a Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that the Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Supporting medical evidence is lacking in this case; thus, continuity of symptomatology after service is not demonstrated.

Turning to crucial Shedden element (3), nexus, the only evidence of record in support of the Veteran's claims consists only of his own personal statements.  The Board finds that the Veteran is certainly competent to report his symptoms of pain associated with his left shoulder, right knee, and right hand.  See Jandreau, supra. Unfortunately, however, degenerative arthritis is not a condition that is considered to be lay observable.  See Barr, supra.  Further, based on the negative medical evidence detailed below, the Board finds that the Veteran's statements are not probative evidence. 

The Veteran participated in a VA joints examination in January 2010.  With respect to his left shoulder, the Veteran reported that he was diagnosed with a "bone condition" in service and that his cartilage is wearing away.  He reported left shoulder weakness, stiffness, swelling, giving way, fatigability, tenderness and pain.  He also reported experiencing flare-ups as often as 20 times per day and each time lasting for approximately 20 minutes.  The flare-ups were precipitated by physical activity and occurred spontaneously.  Physical examination of the Veteran's left shoulder revealed no signs of edema, instability, abnormal movement, effusions, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no evidence of ankylosis.  X-rays of the left shoulder revealed calcification adjacent to the humeral head and degenerative changes of the AC joint.  The Veteran was also diagnosed with a rotator cuff tear of the left shoulder.  See VA Joints Examination Report, January 11, 2010.

The VA examiner opined that the Veteran's diagnoses of a torn rotator cuff and degenerative disease of the left AC joint were not related to the Veteran's complaints of shoulder pain in service.  The VA examiner commented that in the service records, there was a mention of pain, but the examination and diagnostics were normal.  Further, the Veteran's separation examination in March 1983 was negative/normal.  The VA examiner also noted that a tear of a rotator cuff almost always requires trauma, which the Veteran denied and for which the record was negative.  Id.
With respect to the Veteran's right knee, he reported that this condition had existed for the prior seven years without specific injury.  He reported weakness, swelling, giving way, lack of endurance, tenderness and pain associated with his right knee.  He also endorsed flare-ups as often as 15 times per day, lasting for up to two hours each time.  The flare-ups were precipitated by physical activity.  Physical examination of the Veteran's right knee revealed effusion, but no evidence of edema, instability, abnormal movement, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation and no evidence of ankylosis.  The Veteran's right knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the right knee demonstrated degenerative arthritic changes.  Id.

The VA examiner opined that the Veteran's diagnosis of right knee degenerative arthritis not related to the Veteran's complaints of right knee pain in service.  The VA examiner commented that in the service records, there was one mention of right knee pain, but the examination and diagnostics were normal.  Further, there were no additional evaluations or diagnostics for the right knee and there was no mention of the right knee or any joint problems associated therewith upon separation from service in March 1983.  Id.

In the present case, the Board finds the VA examination report to be thorough and well supported, based on the evidence associated with the Veteran's claims file.  As such, the Veteran's claims of entitlement to service connection for left shoulder and right knee disabilities fail on the basis of Shedden element (3).  See Shedden, supra.  As the evidence fails to establish that the Veteran suffered from a right hand disability in service, fails to establish continuity of symptomatology of a right hand disability thereafter, and fails to establish a credible nexus, this claim also fails on the basis of Shedden element (3).  Id.

Although the Veteran has established that he currently suffers from degenerative arthritis of the left shoulder, right knee, and right hand, the evidence of record does not support a finding that these conditions are the result of his time in service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence. 


ORDER

Entitlement to service connection for degenerative arthritis of the left shoulder is denied.

Entitlement to service connection for degenerative arthritis of the right knee is denied.

Entitlement to service connection for degenerative arthritis of the right hand is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for arthritis for the right shoulder, the left hand, the left knee, the lower back, and the neck.



	(CONTINUED ON NEXT PAGE)
Treatment Records

The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  In the present case, the last VA treatment records associated with the Veteran's claims file are dated in November 2009.  The AMC must obtain any outstanding VA treatment records from that date to the present.

VA Examination

As noted above, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that the Veteran has been diagnosed with degenerative arthritis of the right shoulder, the left hand, the left knee, the lower back, and the neck.  See VA Treatment Records, generally.  As such, element (1) under McLendon has been satisfied.  

With respect to element (2), in service event, injury or disease, review of the Veteran's service treatment records reveals that on October 22, 1977, the Veteran reported to the Emergency Room with complaints of a twisted left ankle.  See Service Treatment Record, October 22, 1977.  Following examination and X-rays, the Veteran was diagnosed with an inversion injury to the left ankle, for which he was given a cast.  See Service Treatment Record, October 25, 1977.  In November 1977, the Veteran was seen with complaints of intermittent low back pain, with no history of trauma.  Upon examination, he demonstrated full range of motion but had difficulty with Straight Leg Raising testing.  See Service Treatment Record, November 8, 1977.

In April 1978, the Veteran complained of a problem with the thumb and index finger on his left hand, stating that they were painful to the touch.  See Service Treatment Record, April 20, 1978 and June 19, 1978.  In December 1978, the Veteran was seen with complaints of shoulder pain.  X-rays were noted to be within normal limits.  The impression was that of a shoulder contusion.  See Service Treatment Record, December 8, 1978.

In March 1979, the Veteran reported to sick call with complaints of left ankle pain.  He reported trauma to his ankle several days prior and at the time of his examination, he complained of tenderness, had a limp to his gait and poor range of motion.  Upon examination, he demonstrated mild effusion of the ankle.  He was diagnosed with a tendon/ligament strain.  See Service Treatment Record, March 12, 1979.In October 1979, the Veteran was seen with complaints of shoulder pain from an injury the previous day while playing football.  He was diagnosed with posttraumatic pain secondary to a concussion injury.  See Service Treatment Record, October 3, 1979.

While the Board is aware that the Veteran was not diagnosed with a left knee or neck disability during his time in service, it is arguable that these conditions were secondary to his established in-service injuries to his left ankle and shoulder, respectively.  Further, it is unclear from the service treatment records which shoulder was injured and the Veteran must be afforded the full benefit of the doubt.  As the Veteran has claimed that he has suffered from these disabilities since his time in service and there is insufficient evidence to decide the case, the claims must be remanded to afford the Veteran a VA examination, in accordance with McLendon.  See McLendon, supra.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from November 2009 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  Contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers who may possess additional records of treatment for his arthritis that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible. 

3.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate expert to determine the likely nature and etiology of any diagnosed disabilities of the right shoulder, left hand, left knee, low back and neck.  The VA examiner must thoroughly review the Veteran's claims file as well as a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.

The VA examiner should address the following:

A.)  State whether the Veteran currently suffers from any disabilities associated with his right shoulder, left hand, left knee, low back and neck.

B.)  For each diagnosis rendered, the VA examiner should opine whether it is at least as likely as not that the Veteran's currently diagnosed disability (1) had its onset in active duty service, (2) is related to active duty service, (3) or was aggravated by service or a service-connected disability.  

The VA examiner should also comment on the Veteran's post-service employment.

The opinion should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.  

The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The VA examination must be typed.

4.  Thereafter, the AMC must review the Veteran's claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for osteoarthritis of the right shoulder, left hand, left knee, low back and neck should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


